DETAILED ACTION
This action is in response to new application filed 12/27/2019 titled “First Communication Device, Second Communication Device, Method, and Computer Program”. A preliminary amendments to the claims was filed 3/27/2020 canceling claims 1-8 and 17-29. Therefore claims 9-16 and 30-41 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-16, 34, 39 and 40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by N-Crypt (EP 1865653).
With respect to claim 9 N-Crypt teaches a method executed by a first communication device in a communication system comprising the first communication device (See N-Crypt  paragraph 0096 The data processing system includes ... first data processing apparatuses 11" and "11" in Fig. 1) including a first encryption unit capable of encrypting predetermined data in a decryptable manner (See N-Crypt Fig. 2 element 27 and paragraph 0104 The encryption apparatus 27 encrypts the subject data and decrypts encrypted data), and a second communication device (See N-Crypt Fig. 1 12” and “12” and paragraph 0096 i.e. The data processing system includes ... one second data processing apparatus) including a second encryption unit capable of encrypting predetermined data in a decryptable manner (See N-Crypt figure 5 element 27A and and paragraph 0125 i.e. The encryption apparatus 27 A and encryption apparatus 27B have the functions of encrypting the subject data and decrypting the encrypted data as with the encryption apparatus 27") according to a method that is different from a method of the first encryption unit (See N-Crypt paragraph 0013 i.e. The above-mentioned data processing apparatus according to the first invention changes the algorithm. However, it may also change the key")), the first communication device and the second communication device being communicable with each other via a predetermined network (See N-Crypt paragraph 0096 i.e. first data processing apparatuses 11 and one 
a first encryption step of encrypting, through the first encryption unit, target data that is data both of users of the first communication device and the second communication device intend to save, and generating first encryption target data (see (N-Crypt figure 9 step s110 and paragraph 0156 i.e. the encryption apparatus 27 of one first data processing apparatus 11 out of the multiple first data processing apparatuses 11 encrypts the subject data so as to generate the encrypted data); 
a first transmission step of transmitting the first encryption target data to the second communication device via the network (see N-Crypt figure 9 step s120 and paragraph 0157 i.e. Next, the first data processing apparatus 11 transmits the encrypted data to the second data processing apparatus 12); and 
a second reception step of receiving second first encryption target data from the second communication device via the network (see N-Crypt figure 9 step s170 and paragraph 0162 i.e. Next, the second data processing apparatus 12 transmits the encrypted data to the first data processing apparatus 11), the second first encryption target data being generated by the second communication device encrypting, through the second encryption unit (see N-Crypt figure 9 step s160 and paragraph 0161 i.e. Next, the encryption apparatus 27 A encrypts the subject data and renders it as the encrypted data (S160)), the first encryption target data received from the first communication device via the network (see N-Crypt  paragraph 0105 i.e. The communication apparatus 28 performs communication with the second data processing apparatuses 12 via the network 13"), 


With respect to claim 10 N-Crypt teaches the method according to claim 9, wherein the first communication device automatically executes the first encryption step, the first transmission step, and the second reception step (see response to claim 9 above).

With respect to claim 11 N-Crypt teaches the method according to claim 9, further comprising a step of causing the first communication device to transmit the second first encryption target data to a recording device that is connected to the network and is capable of recording data, and causing the recording device to record the second first encryption target data (see N-Crypt paragraphs 0120 i.e. The connecting portion 277 has a function of connecting the plain text cut data generated by decrypting the encrypted cut data in the encrypting and decrypting portion 273 in original order to render it as a set of the subject data. The subject data is transmitted to the interface portion 271, and is transmitted as necessary to the HDD 23 or the CPU 21 via the bus 29).

With respect to claim 12 N-Crypt teaches a method executed by a second communication device in a communication system comprising the first communication device including a first encryption unit capable of encrypting predetermined data in a decryptable manner, and a second communication device including a second encryption unit capable of encrypting predetermined data in a decryptable manner 
a first reception step of receiving first encryption target data from the first communication device via the network, the first encryption target data being generated by the first communication device encrypting, through the first encryption unit, target data that is data both of users of the first communication device and the second communication device intend to save (see N-Crypt figure 9 step s120 and paragraph 0157 i.e. Next, the first data processing apparatus 11 transmits the encrypted data to the second data processing apparatus 12); 
a second encryption step of encrypting the first encryption target data through the second encryption unit, and generating second first encryption target data (see N-Crypt figure 9 step s160 and paragraph 0161 i.e. Next, the encryption apparatus 27 A encrypts the subject data and renders it as the encrypted data (S160)); and 
a second transmission step of transmitting the second first encryption target data to the first communication device via the network (see N-Crypt figure 9 step s170 and paragraph 0162 i.e. Next, the second data processing apparatus 12 transmits the encrypted data to the first data processing apparatus 11), 
the steps being executed by the second communication device (see N-Crypt paragraphs 0156-0165 describing the steps of Fig. 9).

With respect to claim 13 N-Crypt teaches the method according to claim 12, wherein the second communication device automatically executes the first reception 

With respect to claim 14 N-Crypt teaches the method according to claim 12, further comprising a step of causing the second communication device to transmit the second first encryption target data to a recording device that is connected to the network and is capable of recording data, and causing the recording device to record the second first encryption target data (see N-Crypt paragraphs 0120 i.e. The connecting portion 277 has a function of connecting the plain text cut data generated by decrypting the encrypted cut data in the encrypting and decrypting portion 273 in original order to render it as a set of the subject data. The subject data is transmitted to the interface portion 271, and is transmitted as necessary to the HDD 23 or the CPU 21 via the bus 29).

With respect to claim 15 N-Crypt teaches a first communication device in a communication system that includes the first communication device, and a second communication device including a second encryption unit capable of encrypting predetermined data in a decryptable manner, the devices being communicable with each other via a predetermined network, the first communication device comprising: 
a first encryption unit that encrypts target data by a method different from a method of the second encryption unit, and generates first encryption target data, the target data being data both of users of the first communication device and the second communication device intend to save (N-Crypt figure 9 step s110 and paragraph 0156 
a first transmission unit of transmitting the first encryption target data to the second communication device via the network (see N-Crypt figure 9 step s120 and paragraph 0157 i.e. Next, the first data processing apparatus 11 transmits the encrypted data to the second data processing apparatus 12); and 
a first reception unit that receives second first encryption target data from the second communication device via the network, the second first encryption target data being generated by the second communication device encrypting, through the second encryption unit, the first encryption target data received from the first communication device via the network (see N-Crypt figure 9 step s170 and paragraph 0162 i.e. Next, the second data processing apparatus 12 transmits the encrypted data to the first data processing apparatus 11).

With respect to claim 16 N-Crypt teaches a second communication device in a communication system that includes a first communication device including a first encryption unit capable of encrypting predetermined data in a decryptable manner, and a second communication device, the devices being communicable with each other via a predetermined network, the second communication device comprising: 
a second reception unit that receives first encryption target data from the first communication device via the network, the first encryption target data being generated by the first communication device encrypting, through the first encryption unit, target Next, the first data processing apparatus 11 transmits the encrypted data to the second data processing apparatus 12); 
a second encryption unit that encrypts the first encryption target data by a method different from a method of the first encryption unit, and generates second first encryption target data (see N-Crypt figure 9 step s160 and paragraph 0161 i.e. Next, the encryption apparatus 27 A encrypts the subject data and renders it as the encrypted data (S160)); and 
a second transmission unit that transmits the second first encryption target data to the first communication device via the network (see N-Crypt figure 9 step s170 and paragraph 0162 i.e. Next, the second data processing apparatus 12 transmits the encrypted data to the first data processing apparatus 11).

With respect to claim 33 N-Crypt teaches the method according to claim 11, wherein the first communication device transmits the second first encryption target data, and the target data that is an origin of the second first encryption target data, to the recording device, and the recording device records the second first encryption target data, and the target data that is the origin thereof, in a state of being associated with each other (see N-Crypt paragraphs 0120 i.e. The connecting portion 277 has a function of connecting the plain text cut data generated by decrypting the encrypted cut data in the encrypting and decrypting portion 273 in original order to render it as a set of 

With respect to claim 34 N-Crypt teaches the method according to claim 30, wherein the block includes the second first encryption target data, the target data that is an origin of the second first encryption target data, and the operation value, and the first communication device generates the block including the second first encryption target data that is to be transmitted and the target data that is the origin thereof, and transmits the block to the recording device (see N-Crypt paragraphs 0156-0165 describing the steps of Fig. 9).

With respect to claim 39 N-Crypt teaches the method according to claim 14, wherein the second communication device transmits the second first encryption target data, and the target data that is an origin of the second first encryption target data, to the recording device, and the recording device records the second first encryption target data, and the target data that is the origin thereof, in a state of being associated with each other (see N-Crypt paragraphs 0156-0165 describing the steps of Fig. 9).

With respect to claim 40 N-Crypt teaches the method according to claim 36, wherein the block includes the second first encryption target data, the target data that is an origin of the second first encryption target data, and the operation value, and the second communication device generates the block including the second first encryption target data that is to be transmitted and the target data that is the origin thereof, and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30-32, 35-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over N-Crypt (EP 1865653) in view of Swaminathan (US 2013/0129079).
With respect to claim 30 N-Crypt teach the method according to claim 11, but does not disclose wherein the second first encryption target data is a block that is an aggregation of data items, and is configured to be recorded in the recording device in a state of being included in what is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the first communication device generates the block including the second first encryption target data to be transmitted, and transmits the block to the recording device.
Swaminathan teaches wherein the second first encryption target data is a block that is an aggregation of data items, and is configured to be recorded in the recording device in a state of being included in what is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify N-Crypt in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 31 N-Crypt teaches a method executed by the recording device subsequent to the method according to claim 11, but does not disclose wherein the second first encryption target data is a recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the recording device generates the block, based on the second first encryption target data received from the first communication device, and connects the block to the immediately previous block.
Swaminathan teaches wherein the second first encryption target data is a recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the recording device generates the block, based on the second first encryption target data received from the first communication device, and connects the block to the immediately previous block (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify N-Crypt in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 32 N-Crypt teaches the method according to claim 31, but does not disclose wherein the number of the second first encryption target data items included in the one block is one or more, and at predetermined timing after receiving one or more of the second first encryption target data items from the first communication device, the recording device generates the block including the one or more second first encryption target data items received after generation of the immediately previous block, and connects the block to the immediately previous block.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify N-Crypt in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the 

With respect to claim 35 N-Crypt teaches the method according to claim 31, but does not disclose wherein the block includes the second first encryption target data, the target data that is the origin of the second first encryption target data, and the operation value, in a state where the second first encryption target data and the target data are associated with each other, and the recording device generates the block, based on the second first encryption target data received from the first communication device and the target data that is the origin thereof, and connects the block to the immediately previous block.
Swaminathan teaches wherein the block includes the second first encryption target data, the target data that is the origin of the second first encryption target data, and the operation value, in a state where the second first encryption target data and the target data are associated with each other, and the recording device generates the block, based on the second first encryption target data received from the first communication device and the target data that is the origin thereof, and connects the block to the immediately previous block (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify N-Crypt in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 36 N-Crypt teaches the method according to claim 14, but does not disclose wherein the second first encryption target data is recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the second communication 
Swaminathan teaches wherein the second first encryption target data is recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the second communication device generates the block including the second first encryption target data to be transmitted, and transmits the block to the recording device (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, as described in more detail below, initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block).


With respect to claim 37 N-Crypt teaches a method executed by the recording device subsequent to the method according to claim 14, but does not disclose wherein the second first encryption target data is recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the recording device generates the block, based on the second first encryption target data received from the second communication device, and connects the block to the immediately previous block.
Swaminathan teaches wherein the second first encryption target data is recorded in the recording device in a state of being included in a block that is an aggregation of data items and is connected to an immediately previous block thereof, the blocks each including an operation value that is a value obtained by applying a predetermined arithmetic operation to the immediately previous block, and the recording device generates the block, based on the second first encryption target data received from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify N-Crypt in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.



Swaminathan teaches wherein the number of the second first encryption target data items included in the one block is one or more, and at predetermined timing after receiving one or more of the second first encryption target data items from the second communication device, the recording device generates the block including the one or more second first encryption target data items received after generation of the immediately previous block, and connects the block to the immediately previous block (see Swaminathan figure 3 and paragraph 0038 i.e. FIG. 3 illustrates one example of chained encryption. As illustrated, files 204 may be parsed into a series of blocks. In various embodiments, these blocks may have a fixed width (e.g., 128 bits) dependent upon the type of encryption performed. In some embodiments, the encryption utilized may be Advanced Encryption Standard 128 bit Cipher-block chaining mode (AES-128 bit CBC mode) encryption. In other cases, other types of chained encryption may be utilized. In the illustrated embodiment, encryption may be generally performed in a sequential manner from the left to right of the Figure beginning with the first block B.sub.0 and first initialization vector IV.sub.0. In various embodiments, the first initialization vector IV.sub.0 may be randomly or pseudo-randomly generated. However, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify N-Crypt in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

With respect to claim 41 N-Crypt teaches the method according to claim 37, but does not disclose wherein the block includes the second first encryption target data, the target data that is the origin of the second first encryption target data, and the operation value, in a state where the second first encryption target data and the target data are associated with each other, and the recording device generates the block, based on the second first encryption target data received from the second communication device and the target data that is the origin thereof, and connects the block to the immediately previous block.
Swaminathan teaches wherein the block includes the second first encryption target data, the target data that is the origin of the second first encryption target data, and the operation value, in a state where the second first encryption target data and the target data are associated with each other, and the recording device generates the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify N-Crypt in view of Swaminathan to have used a chained encryption in which the initialization vectors for subsequent blocks may be generated such that the encryption of each subsequent block is dependent upon the previously encrypted block as a way to encrypt the data so that an encrypted block is tied to the previously encrypted block (Swaminathan paragraph 0038). Therefore one would have been motivated to have used chain encryption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492